                      Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 1 of 11
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 19-SW-126
  TWO U.S. POSTAL PARCELS LOCATED AT THE                                     )
    WASHINGTON GENERAL MAIL FACILITY,                                        )
      WASHINGTON, DC UNDER RULE 41
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 SEE ATTACHMENT A

located in the                                    District of                 Columbia                 , there is now concealed (identify the
person or describe the property to be seized):
 CONTRABAND CONTROLLED DRUGS


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ’
               ✔ contraband, fruits of crime, or other items illegally possessed;
               ’
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. SECTION 841(a)(1)               (Possession with Intent to Distribute a Controlled Substance)
        21 U.S.C. SECTION 843(b)                  (Use of a Communication Facility to Facilitate the Commission of a Federal Drug
                                                  Felony)
          The application is based on these facts:
        See affidavit.

           ✔ Continued on the attached sheet.
           ’
           ’ Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                               Mikel Brancato, Postal Inspector
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:             4/10/2019
                                                                                                       Judge’s signature

City and state: Washington, DC                                                              Magistrate Judge Deborah A. Robinson
                                                                                                     Printed name and title
         Print                        Save As...                         Attach                                                        Reset
                           Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 2 of 11
                                                                                     ✔ Original
                                                                                     ’                         ’ Duplicate Original
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 19-SW-126
      TWO U.S. POSTAL PARCELS LOCATED AT THE                                )
        WASHINGTON GENERAL MAIL FACILITY,                                   )
          WASHINGTON, DC UNDER RULE 41                                      )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                                   District of            Columbia
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  CONTRABAND CONTROLLED SUBSTANCES




          YOU ARE COMMANDED to execute this warrant on or before            04/23/2019           (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      ’                                  ’ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Deborah A. Robinson                   .
                                                                                                  (United States Magistrate Judge)

     ’ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ’ for         days (not to exceed 30) ’ until, the facts justifying, the later specific date of                                   .


Date and time issued:             04/10/2019
                                                                                                          Judge’s signature

City and state:             Washington, DC                                                Magistrate Judge Deborah A. Robinson
                                                                                                        Printed name and title
                           Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 3 of 11
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 19-SW-126
Inventory made in the presence of :

Inventory of the property taken and name(s) of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




              Print                        Save As...                                                                           Reset
          Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 4 of 11



                                          Attachment A

                                   Property to be searched

Subject     Express (E) or Priority (P)      From:                 To:
Parcel      and Tracking ID number           Name and Address      Name and Address


1.          (E) 9470 1368 9784 6776          TP INDUSTRIES         THEO WHY
            3001 26                          16405 MERRILL AVE     1836 N CAPITOL ST NW
                                             STE B                 WASHINGTON DC 20002-
                                             FONTANA CA 92335-     1576
                                             4592

2.          (P) 9505 5265 5961 9096          BodyJ4U               Christopher Ciccone
            2126 56                          859 Skowhegan Dr      1550 7th St nw
                                             Henderson, NV 89074   Washington DC, District of
                                                                   Columbia
                                                                   20001
          Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 5 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
 IN THE MATTER OF THE SEARCH OF:
                                                      No. 19-SW-126
 TWO U.S. POSTAL PARCELS LOCATED
 AT THE WASHINGTON GENERAL MAIL
                                                      Filed Under Seal
 FACILITY, WASHINGTON, DC




                     AFFIDAVIT IN SUPPORT OF APPLICATION
                  FOR A SEARCH WARRANT FOR US MAIL PARCELS

       Your Affiant, Mikel Brancato, United States Postal Inspector, Washington DC, being

duly sworn, hereby deposes and states as follows:

I.     Subject Parcels.

       1.      This is an Affidavit submitted in support of an Application for a Search Warrant

for two (2) subject US Mail Parcels, hereinafter “Subject Parcels,” or “SP.” These Subject Parcels

are currently located at the Washington General Mail Facility, in Washington, DC, 20066. Those

Subject Parcels are specifically identified as follows:

Subject     Express (E) or Priority (P)     From:                        To:
Parcel      and Tracking ID number          Name and Address             Name and Address


1.          (E) 9470 1368 9784 6776         TP INDUSTRIES                THEO WHY
            3001 26                         16405 MERRILL AVE            1836 N CAPITOL ST NW
                                            STE B                        WASHINGTON DC 20002-
                                            FONTANA CA 92335-            1576
                                            4592
2.          (P) 9505 5265 5961 9096         BodyJ4U                      Christopher Ciccone
            2126 56                         859 Skowhegan Dr             1550 7th St nw
                                            Henderson, NV 89074          Washington DC, District of
                                                                         Columbia
                                                                         20001


                                                  1
         Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 6 of 11




II.    Affiant’s Training and Experience

                2.     Your Affiant, Mikel Brancato, has been a United States Postal Inspector

since February 2012 and has completed 12 weeks of basic investigative training in Potomac,

Maryland, which included various aspects of federal law enforcement including the investigation

of narcotics-related offenses. Your affiant has participated in investigations involving possession

with intent to distribute and distribution of controlled substances. Your affiant has participated in

interdictions, controlled deliveries, seizures, and search warrants which resulted in criminal arrest

and prosecution. As a result of your Affiant’s training and experience, your Affiant is aware that

Priority Mail Express and Priority Mail services are regularly used by narcotic traffickers to ship

controlled substances and bulk cash through the U.S. Mail. Based upon my training and experience

in the field of narcotic interdiction through the mails, I know that there are suspicious

characteristics common to many packages that contain narcotics, controlled substances or the

proceeds thereof (i.e. U.S. currency). These factors, more fully detailed below, are used to identify

packages requiring further investigation. In the case of this search warrant, several of these factors

were identified for the two (2) packages, and each package was alerted to by a drug detection

canine. The most common factors or suspicious characteristics routinely observed in the course

of screening packages are as follows:

             a. Contrasts observed between legitimate business parcels and drug parcels: As an

alternative to First Class Mail (which does not provide a customer with the capability to track the

progress of a parcel through the system), the US Postal Service offers Priority Mail Express and

Priority Mail. Priority Mail Express is guaranteed (money back) to be delivered on a set date and

time, usually overnight. (That deadline is determined at the time of mailing.) The customer


                                                  2
         Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 7 of 11



receives a receipt with this guaranteed information, and the sender can opt for a signature

requirement at the other end or not. Customers can track the parcel on line by its distinct Priority

Mail Express tracking number. The weight of the package and the distance traveled are the two

main factors in setting the price. Priority Mail Express costs more than Priority Mail. Priority

Mail has a delivery service standard of 1-3 business days, but delivery within that time period is

not guaranteed. Priority Mail is a less expensive alternative to Priority Mail Express, but still

provides the ability to track a parcel. Legitimate businesses using Priority Mail Express typically

have a business or corporate account visible on the mailing label, which covers the cost of the

mailing. In contrast, the drug distributor will pay for the cost of mailing the package at the counter

by using cash or a credit card. Business Priority Mail Express parcels typically weigh no more

than 8 ounces, and business Priority Mail parcels typically weigh no more than 2 pounds. Drug

packages typically exceed these weights. Address labels on business parcels are typically typed,

whereas those on drug packages are typically hand written. In your affiant’s experience, it is fairly

easy to separate out smaller parcels, which constitute 70% to 80% of all Priority Mail Express and

Priority Mail parcels, from other, heavier parcels. Typically, drug traffickers use Priority Mail

Express, and will opt out of the requirement of obtaining a signature upon delivery.

               b.      Invalid Sender/Return Address: When drugs are shipped through the

mail, the senders generally do not want them back. To distance themselves from parcels containing

drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or

false address is anything from an incorrect zip code, to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. Your affiant has seen packages

sent by persons with names of celebrities, cartoon characters, or fictional names. More often a



                                                  3
         Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 8 of 11



search of a law enforcement database reflects that there is no association between the name of the

sender and the address provided.

               c.      Invalid Recipient/Address: It would be counter-productive to put the wrong

receiving address on a package, but often the named recipient is not actually associated with the

receiving address. This allows the person receiving the package to claim that they did not know

about its contents.    Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

               d.      Location of Sender: The fact that a package was sent from narcotics source

states such as Arizona, California, Texas, Nevada, Washington, Colorado, Puerto Rico and Florida

(among others, including countries such as China, Netherlands, and various African nations) can

also indicate that the parcel contains controlled substances.

               e.      Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,

and through experience Postal Inspectors are familiar with these odors. On occasion, a parcel will

emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest

that a parcel may contain narcotics include the aroma of masking agents. Common masking agents

used in an attempt to thwart detection by law enforcement and canines typically include dryer

sheets, coffee, mustard, and any other substance that releases a strong smell.

               f.      Heavy Taping: Heavily taped parcels are another factor that will suggest a

drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to

forestall easy checking on the interior contents by lifting up a flap. For this reason, your affiant

has also observed excessive glue on the flaps of narcotics parcels as well.



                                                  4
           Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 9 of 11



                g.     Click-N-Ship: The US Postal Service created Click-N-Ship as a service for

frequent mailers and businesses who prefer printing address labels and purchasing postage from

their residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a

legitimate appearance to their drug mailings. They create the accounts using fictitious account

information and often provide pre-paid credit cards as a means of payment, which are difficult to

track. Drug traffickers often use legitimate business return addresses in states other than California

and Arizona as a means to deter detection, as these other states are not usually considered “source”

states for controlled substances. The postage labels are printed/typed, unlike the typical drug

related mailing label which is handwritten.

          4.    It is your affiant’s experience that when these factors are observed, a drug detection

K-9 will likely “alert,” next to the parcel, indicating that the dog has detected the presence of

narcotics. As a result, these factors become a reliable way to profile the parcels being shipped

every day.

          5.    The facts contained in this affidavit are based on my personal knowledge as well as

that of the other agents involved in this investigation. All observations that were not made

personally by me were related to me by persons with knowledge. This affidavit contains that

information necessary to establish probable cause to support an application for a search warrant.

This affidavit is not intended to include each and every fact and matter observed by or made known

to agents of the government. This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant, and does not set forth all of my knowledge about this

matter.

III.      Probable Cause

          6.    The following factors or suspicious characteristics are present in each of the Subject

                                                  5
           Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 10 of 11



Parcels:

 Subject       From            Weight:       Label:         Senders       Recipient Canine
 Parcel        Source                                       name          s name    Alert?
 Express       State:                                       associated    associate
 or                                                         with          d with
 Priority                                                   address?      address?
                                                            Yes / No      Yes / No
 1.                             0 lbs. 4.2
                 Yes – CA                       Typed           No           No        Yes (Max)
 Express                           ozs
 2.                            0 lbs. 12.8
                 Yes - NV                       Typed         Invalid        No        Yes (Max)
 Priority                          ozs

       7.       The suspicious characteristics listed above were identified while the Subject

Parcels were in the mail stream, including the use of law enforcement and other databases to

make determinations about associations between senders/recipients and the addresses listed on

the parcels.   Therefore, on April 9, 2019, Postal Inspectors removed the Subject Parcels from

the mail stream, law enforcement used standard protocol for canine detection to determine

whether there was probable cause that the Subject Parcels contained narcotics. After being

removed from the mail stream, the Subject Parcels were individually placed in a secure area next

to several other empty and unused boxes at the Washington General Mail Facility on April 9,

2019. At that time, narcotic detection canine, Max1 was brought forward to scan the group of

boxes, which included the individual Subject Parcel and the empty and unused boxes placed

around the Subject Parcel. The handler, Detective Vincent Witkowski (Metropolitan Police

Department of the District of Columbia) observed the canine and then informed agents whether


 1
  “Max” was most recently certified in April of 2019 to alert on odors of marijuana (THC),
cocaine, “crack” cocaine, heroin, ecstasy (MDMA) and methamphetamine and is trained to
ensure his accuracy. Detective Vincent Witkowski, detective for the Metropolitan Police
Department of the District of Columbia, is the handler for “Max.”

                                                 6
        Case 1:19-sw-00126-DAR Document 1 Filed 04/10/19 Page 11 of 11



the dog alerted on the Subject Parcels. This process was repeated for the two Subject Parcels

listed above. As indicated in the chart, the drug detection dog alerted to the presence of narcotics

in each Subject Parcel listed in paragraph 6.

VI. Conclusion

       8.      Your affiant submits that based upon the above indicators reflected in the two (2)

parcels described herein, based upon my training and experience, and based upon the alert of

trained canine on the packages, I believe there is probable cause that the above-described Subject

Parcels contain narcotics or controlled substances, and thereby constitute evidence of, and

contraband related to, the possession with intent to distribute controlled substances in violation of

21 U.S.C. Section 841(a)(1), and the use of a communication facility to facilitate the commission

of a federal drug felony in violation of 21 U.S.C. Section 843(b).


                                                  Respectfully submitted,




                                                  ______________________________
                                                  Mikel Brancato
                                                  U.S. Postal Inspector
                                                  U.S. Postal Inspection Service

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 based on
information communicated by telephone:



_________________________________________
DEBORAH A. ROBINSON
UNITED STATES MAGISTRATE JUDGE




                                                 7
